Citation Nr: 0817876	
Decision Date: 05/30/08    Archive Date: 06/09/08

DOCKET NO.  03-02 895A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to service connection for varicose veins.

2.  Entitlement to service connection for a bilateral knee 
disorder.

3.  Entitlement to service connection for groin strain.

4.  Entitlement to service connection for residuals of 
pneumonia.

5.  Entitlement to service connection for tinnitus.

6.  Entitlement to service connection for a bilateral foot 
disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Smith, Associate Counsel


INTRODUCTION

The veteran had active service from October 1962 until 
October 1964.

The claim comes before the Board of Veterans' Appeals (Board) 
on appeal from a January 2000 rating decision of the 
Department of Veterans Affairs' (VA) Regional Office (RO) in 
Los Angeles, California.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required.


REMAND

In March 2008, the veteran was notified that the Veterans Law 
Judge who presided over his July 2006 hearing is no longer 
employed by the Board, and was afforded the opportunity for a 
new hearing.  38 U.S.C.A. § 7107(c); 38 C.F.R. §§ 20.707, 
20.717.  In response, he indicated that he would like to be 
scheduled for another hearing via videoconference at his 
local regional office.  It is the RO's responsibility to 
schedule such hearings.  The matter must be remanded for this 
purpose.

Accordingly, the case is REMANDED for the following action:

Undertake all appropriate scheduling 
action for a 
personal hearing before a member of the 
Board via video conference at the 
veteran's local regional office. Notice 
should be sent to the veteran in 
accordance with applicable regulations. 

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

